w

FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA "UN 3 9 2009

Julia Miller, ) C|gf’lk",ft:nd

Plaintiff, §

v, § civil A¢rion NO. 09 1181
United States Public Health §
Service Commissioned Corps et al., )

Defendants. l

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis Pursuant to 28 U.S.C. § l9l5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.
28 U.S.C. § l915(e)(2)(B)(i).

Plaintiff, a resident of Honolulu, Hawaii, accuses employees of the U.S. Public Health
Service Commissioned Corps, who claim to be "physicians who treated me before at the Medical
Center in Detroit, Michigan[,]" of "stalking me from state to state, harassing me, threatening me
and screaming and hollering sarcastic, slanderous statements . . . creating a civil unrest." Compl.
at l. She also accuses them of "pacing the street where I temporarily reside" and of stealing her
mail, among other misdeeds. Ia'. Plaintiff then switches to a seemingly unrelated narrative about
President Barack Obama, other public officials and certain business entities. See id. at 2-5. She
wants this Court "to investigate my allegations against the Democratic Party who is out to get
me[,]" id. at 4, and to "assist" with "informing a local Law Enforcement Agency to file a

complaint against the [Commissioned Corps] so that I can obtain a restraining order." Id. at l.

The complaint not only presents the type of fantastic or delusional scenarios found to
justify immediate dismissal of a complaint as frivolous, Neitzke v. Williams, 490 U.S. 3l9, 328
(1989); Besl v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994), but it is frivolous also because it
lacks "an arguable basis in law and fact." Brandon v. District of Columbia Bd. of Parole, 734

F.Zd 56, 59 (D.C. Cir. 1984). A separate Order of dismissal accompanies this Memorandum

Opinion.

"/ZS